Citation Nr: 0823308	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-39 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from June 1967 to 
July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs (VA).  In a July 2004 decision, the 
agency of original jurisdiction (AOJ) denied service 
connection for bilateral hearing loss and tinnitus in part 
because the veteran failed to report for a pertinent VA 
examination.  Later in that same month, the veteran explained 
that he had not received notice of the previously scheduled 
examination.  Thereafter, he reported for, and underwent, a 
newly-scheduled examination.  In a May 2005 rating action, 
the AOJ continued to deny these service connection issues.  

Due to the location of the veteran's residence, his appeal 
remains under the jurisdiction of the RO in Cleveland, Ohio.   


FINDINGS OF FACT

1.  The veteran did not exhibit bilateral hearing loss in 
service or within one year of separation therefrom, and his 
diagnosed bilateral hearing loss is not associated in any way 
with his active military duty.  

2.  Resolving all doubt in the veteran's favor, his tinnitus 
had its onset in service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 3.385 
(2007).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, January 2004 and August 2004 letters 
informed the veteran of the requirements for his service 
connection claims.  These documents also notified him that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to these issues but that he must provide 
enough information so that the agency could request the 
relevant records.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II); VAOPGCPREC 1-2004 
(February 24, 2004); and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Any timing defect of these notice letters 
was cured by the RO's re-adjudication of the issues on appeal 
and issuance of a supplemental statement of the case in 
August 2006.  Pelegrini II.  See also VAOPGCPREC 7-2004 
(July 16, 2004) and Mayfield v. Nicholson, 444 F.3d at 1333.  

The veteran has not been informed of the type of evidence 
necessary to establish the degree of disability (element #4) 
and an effective date (element #5).  See Dingess/Hartman, 
19 Vet. App. at 488.  However, the Board finds that the 
evidence of record does not support a grant of service 
connection for bilateral hearing loss.  In light of the 
denial, no rating or effective date will be assigned.  With 
regard to the tinnitus, the RO will be responsible for curing 
any notice defect when assigning an evaluation and effective 
date.  Thus, the Board finds that there can be no possibility 
of any prejudice to the veteran in proceeding with the 
issuance of a final decision of the claims adjudicated in 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  
Further, he has been accorded a pertinent VA examination.  

In a June 2008 statement, the representative requested that 
the Board remand the appeal to accord the veteran an 
examination by a board-certified otolaryngologist to 
determine the etiology of his (the veteran's) bilateral 
hearing loss and tinnitus.  According to the report of the 
April 2005 VA audiological examination, however, the examiner 
reviewed the claims folder in conjunction with evaluation and 
provided a thorough and detailed description of the 
examination findings and complete rationale for all opinions 
reached.  As the April 2005 VA audiological examination was 
adequate for purposes of adjudicating the service connection 
claims on appeal, the Board finds that a remand to accord the 
veteran another examination (by a board-certified 
otolaryngologist) is not necessary.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claims adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  In 
fact, in April 2006, he specifically stated that he had no 
other information or evidence to give VA to substantiate his 
claims.  Consequently, the Board will proceed to adjudicate 
the issues on appeal, based upon the evidence currently of 
record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

In addition, service connection for certain diseases, such as 
an organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2007).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

Throughout the current appeal, the veteran has asserted that 
he developed bilateral hearing loss and tinnitus as a result 
of acoustic trauma to which he was exposed during combat 
service without ear protection.  In particular, in the 
substantive appeal which was received at the RO in December 
2005, the veteran referenced his "many days and nights of 
continuous shooting, grenades, and air strikes" during his 
three-month service in Vietnam between 1966 and 1967.  He 
denies any post-service "noisy" recreational activities.  

Indeed, service personnel records indicate that the veteran 
had approximately four months of foreign service, that his 
military occupational specialty was that of a rifleman, and 
that he had received the Purple Heart and Combat Action 
Ribbon.  Importantly, the veteran's receipt of the Purple 
Heart and Combat Action Ribbon in particular confirms his 
combat service in Vietnam.  In cases where, as here, a 
veteran claims service connection for an injury or disease 
incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and 
its implementing regulation, 38 C.F.R. § 3.304(d), are 
applicable.  This statute and regulation ease the evidentiary 
burden of a combat veteran by permitting the use, under 
certain circumstances, of lay evidence.  If a veteran was 
engaged in combat with the enemy, VA shall accept as 
sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, as long as the lay or 
other evidence is consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Because exposure to 
acoustic trauma is consistent with the circumstances, 
conditions, and hardships of the veteran's Vietnam combat 
service in the present case, VA must presume the occurrence 
of that in-service injury.  Id.  

While VA must presume the occurrence of in-service acoustic 
trauma to the veteran in the present case, VA cannot simply 
assume that this in-service injury caused his subsequent 
development of bilateral hearing loss and tinnitus.  Rather, 
the Board must determine, by competent evidence of record, 
whether these currently diagnosed disabilities are related 
to, or consistent with, the veteran's in-service 
combat-related acoustic trauma.  

        A.  Bilateral Hearing Loss

Service medical records are negative for complaints of, 
treatment for, or findings of bilateral hearing impairment.  
According to post-service medical records, in August 2003, 
the veteran complained of bilateral hearing loss.  An 
audiogram completed two months later reflected essentially 
flat mild sensorineural hearing loss in the right ear and 
essentially flat borderline within normal limits-to-mild 
sensorineural hearing loss in the left ear.  

A VA audiological examination conducted at that time 
demonstrated speech discrimination scores of 92% correct 
bilaterally as well as the following puretone threshold 
levels:  40 decibels at 500 Hertz, 45 decibels at 1000 Hertz, 
45 decibels at 2000 Hertz, 50 decibels at 3000 Hertz, and 
55 decibels at 4000 Hertz (in the right ear) and 35 decibels 
at 500 Hertz, 40 decibels at 1000 Hertz, 35 decibels at 
2000 Hertz, 40 decibels at 3000 Hertz, and 55 decibels at 
4000 Hertz (in the left ear).  Clearly, such results reflect 
a bilateral impaired hearing disability for VA compensation 
benefit purposes.  See 38 C.F.R. § 3.385 (2007) (which 
stipulates that, for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent).  

Significantly, however, the claims folder contains no 
competent evidence associating the veteran's bilateral 
hearing loss disability to his in-service acoustic trauma.  
In fact, upon review of the claims folder and examination of 
the veteran in April 2005, the VA examiner specifically 
concluded that "[i]t is less likely as not that this hearing 
loss was a result of any activity during military service."  
In support of this conclusion, the examiner explained that, 
although the veteran was discharged from service in 1969, he 
was not first aware of his hearing loss until 5-to-10 years 
before the VA examination.  Also, the examiner explained that 
service medical records are negative for hearing impairment 
and that the "air conduction pattern on . . . [the April 
2005] evaluation is not characteristic of a noise etiology."  

Subsequent to this examination, treatment records were 
received noting complaints of hearing loss in March 1995; the 
veteran was being treated for an upper respiratory illness.  
Otherwise, the claims folder contains no competent evidence 
refuting this VA medical opinion.  As the claims folder 
contains no competent evidence of an association between the 
veteran's current bilateral hearing loss disability and his 
in-service acoustic trauma, the Board finds that the 
preponderance of the evidence in this case is against the 
claim for service connection for bilateral hearing loss.  The 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  

        B.  Tinnitus

Service medical records are negative for complaints of, 
treatment for, or findings of tinnitus.  Right sided tinnitus 
was first noted clinically in March 1994.  Tinnitus was 
diagnosed in August 2003.  

Following the April 2005 VA audiological examination, the 
examiner expressed his opinion that the veteran's tinnitus 
"is less likely as not . . . a result of exposure to noise 
in military service."  In support of this conclusion, the 
examiner explained that, although the veteran was discharged 
from military service in 1969, he did not report an onset of 
ringing in his ears until five-to-ten years prior to the VA 
examination.  In addition, the examiner explained that 
service medical records are negative for tinnitus.  

However, prior to the examination, in a September 2004 
statement, the veteran described the onset of his tinnitus in 
service associated with his shell fragment wound injuries.  
It was reported that the ringing in his ears has been a 
problem since then.  Resolving all doubt in the veteran's 
favor, the Board finds that tinnitus had its onset during the 
veteran's combat service.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is allowed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


